Citation Nr: 1635889	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to November 29, 2012 for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent as of November 29, 2012 for PTSD.

3. Entitlement to a rating in excess of 20 percent as of April 25, 2011 for right shoulder disability.

4. Entitlement to service connection, to include on a secondary basis, for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968, and from May 1974 to February 1983.  The Board notes that the Veteran was awarded the Silver Star for gallantry in action, the Air Medal with "V" Device, and a Bronze Star with "V" Device.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  

During the September 2012 DRO Hearing, the Veteran's representative stated that they wanted to formally withdraw the pending appeals for scars on both hands, as well as the claim for service connection for scars on the left chest and stomach.  In a November 2012 letter, the RO notified the Veteran that those appeals were considered withdrawn.  Accordingly, these issues are no longer before the Board.

The Board notes that an October 2013 rating decision granted an increased rating of 50 percent, effective from November 29, 2012, for PTSD.  As that rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board further notes that an appeal on the issue of entitlement to service connection for a lumbar spine disability was perfected by the Veteran.  In an October 2013 rating decision the RO granted service connection for that disability.  Thereafter, in an October 2013 Notice of Disagreement (NOD), the Veteran disagreed with the 10 percent rating of his lumbar spine disability.  In addition, the NOD raised additional claims for entitlement to service connection for a bilateral foot disability and entitlement to individual unemployability (TDIU).  In a February 2014 rating decision the RO granted an increased rating of 20 percent, effective January 6, 2014, for the lumbar spine disability and a statement of the case regarding this increased rating was issued in March 2014.  No appeal has been filed with regard to the lumbar spine disability issue.  In addition, a March 2014 rating decision granted service connection for a left foot disability and denied the claims for service connection for right foot disability and TDIU.  The Veteran has not appealed this decision.  In a September 2014 VA Form 8 (Certification of Appeal), the Veteran did certify the issues of entitlement to service connection for bilateral hip disability and increased ratings for PTSD and a right shoulder disability.  Accordingly, the issues of an increased rating for lumbar spine disability and service connection for a right foot disability and TDIU are not before the Board.

The issue of entitlement to service connection, to include on a secondary basis, for bilateral hip disability is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Prior to September 5, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as anxiety, feelings of detachment or estrangement from others, hypervigilance and exaggerated startle response. 

2. As of September 5, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including sleep impairment, flattened effect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3. For the entire period on appeal, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school and family relations, or total occupational and social impairment.

4. For the entire period on appeal, the Veteran's right shoulder disability has been manifested by dislocation of the clavicle or scapula, but not by impairment of the humerus, limitation of motion to 25 degrees from the side, or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to September 5, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a staged rating of 50 percent, but not more, from September 5, 2012 to November 29, 2012 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a rating in excess of 50 percent as of November 29, 2012 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

4. The criteria for an initial rating in excess of 20 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200 to 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in May 2011 and October 2013 correspondences.  Thereafter, the claims were readjudicated in an October 2013 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the Veteran.  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained examinations that occurred in July 2011 (PTSD, shoulder), and November 2012 (PTSD, shoulder).  An addendum medical opinion addressing the Veteran's shoulder claim was obtained in October 2013.  The Board has reviewed the examination reports, and finds that they are adequate to adjudicate the claims on appeal.  The Board is cognizant of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (U.S.Vet.App. July 5, 2016), wherein the United States Court of Appeals for Veterans Claims elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the November 2012 VA examination report for the Veteran's right shoulder and finds that it fully complies with those requirements.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development with regard to those issues on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran's PTSD is rated 30 percent disabling as of April 25, 2011, and 50 percent disabling as of November 29, 2012, under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.127 (2015).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.  

Pursuant to the General Rating Formula for Mental Disorders, a 0 percent rating for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  38 C.F.R. § 4.125(a) (2015); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Veteran underwent a VA examination in July 2011.  The examiner noted that the Veteran was clean and neatly groomed.  The Veteran's psychomotor activity and speech were normal.  His mood was noted to be anxious.  He was oriented as to time, place and person and his thought process and thought content were noted as unremarkable.  The examiner noted good impulse control, no episodes of violence and no problems with activities of daily living.  Remote, recent and immediate memory was found to be normal.  The Veteran did not report sleep impairment, hallucinations, suicidal or homicidal ideations, or panic attacks, and the examiner noted no obsessive ritualistic behavior.  A GAF score of 60 was assigned.  The examination report notes that the Veteran retired after twenty-two years due to age eligibility and physical problems.  During the Veteran's twenty-two year career he had seven suspensions without pay due to irritability and anger outbursts.  Regarding the Veteran's PTSD, the examiner noted the following symptoms: recurrent nightmares; intense psychological distress at exposure to internal or external cues; efforts to avoid thoughts, feelings or conversations associated with the trauma; feelings of detachment or estrangement from others; restricted range of affect; hypervigilance; and exaggerated startle response.  The Veteran's PTSD symptoms were found to be mild to moderate in severity.  The examiner found that the Veterans PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms.  Lastly, the examiner found that the Veteran's symptoms did not result in total occupational and social impairment or reduced reliability and productivity.

A July 2012 VA PTSD clinic note shows that the Veteran reported having sleep disturbances and that certain noises, smells as other stimuli resulted in startled responses such as jumping.  The physician noted that the Veteran's mood was euthymic, mildly depressed, anxious, somber and saddened.  The Veteran was not found to have suicidal or homicidal ideation, auditory or visual hallucinations, paranoia, delusions, or intrusive memories.

A September 5, 2012 private medical record shows that the Veteran reported to his psychologist that he had severe sleep problems, including nightmares, and that he reported experiencing flashbacks.  The examiner observed the Veteran having a startled reflex when a car backfired during the examination, which the physician described as "significant and severe."  The physician also found that the Veteran had a "pervasive stream of anxiety."

During a September 2012 DRO hearing, the Veteran testified that he slept three to five hours at a time and was sometimes woken up by disturbing thoughts.  He also testified that his short term memory was bad.  In addition, the Veteran testified that he would rather stay at home instead of getting involved in large groups.  He also stated that his mood mirrored the weather and that when the weather was gloomy he did not have an interest in anything and would just sit and stare at the wall.  The Veteran's spouse testified that he acted that way every week.  In addition, the Veteran testified that on occasion he would get disoriented to time and place.  The Veteran's wife also testified that the Veteran had become ritualistic such as making sure silverware was perfectly stacked.  

A November 29, 2012 VA examiner found that the Veteran's level of occupational and social impairment more closely approximated occupational and social impairment with reduced reliability and productivity.  This determination was based on the Veteran's symptoms including anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examination report notes that the Veteran persistently re-experienced his stressor events including recurrent and distressing recollection of the events, acting or feeling as if the stressor events were recurring, intense psychological distress at exposure to internal and external cues, and physiological reactivity on exposure to internal or external cues.  The examination report also noted persistent avoidance of stimuli associated with the stressor events including efforts to avoid thoughts, feelings or conversations associated with the events, efforts to avoid activities, places or people that aroused recollections of the events, feelings of detachment or estrangement from others, and restricted range of affect.  Persistent symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The duration of the symptoms were noted at more than one month and the symptoms were noted to cause clinically significant distress or impairment in social, occupational and other important areas of functioning.  Other findings included nightmares once a month, intrusive thoughts, images or memories one to two times per month, flashbacks once every two weeks, and hypervigilance.  In addition to the Veteran's symptoms, he also reported that his daughter and granddaughter lived nearby, that he and his wife take care of his granddaughter one day a week and that he is happy that he can watch her grow.  The assigned GAF score was 55.

A November 2013 VA mental health clinic note shows that the Veteran suffered a PTSD episode causing him to drop and roll under a table during a local Halloween event.  The physician noted that the Veteran's grooming and hygiene were good, his mood was cheerful and affect was appropriate and variable.  In addition, the physician noted that his speech was relevant and spontaneous and thought process was logical and goal-oriented.

A January 2014 VA telepsychiatry health clinic note shows the Veteran denied any suicidal or homicidal ideation and denied hopelessness.  He denied feeling depressed, anxious or irritable.  The physician noted that his grooming and hygiene were good.  The Veteran's mood was noted to be neutral, speech relevant and spontaneous, and thought process was logical and goal-oriented.

A March 2014 VA medical record shows that the Veteran was happy about his marriage and his family circumstances.  He stated that his wife was his best friend.  The physician noted that his mood was neutral to somewhat depressed.  The Veteran denied hallucinations, paranoia, grandiosity, decreased need for sleep, racing or disorganized thoughts or suicidal and homicidal ideation.

Based on the evidence of record, the Board finds that the Veteran's initial rating of 30 percent was proper.  Most notably, the July 2011 VA examiner determined that the Veteran's PTSD was characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms.  This determination was based on symptoms such as recurrent nightmares, intense psychological distress at exposure to internal or external cues, efforts to avoid thoughts, feelings or conversations associated with the trauma, feelings of detachment or estrangement from others, restricted range of affect, hypervigilance, and exaggerated startle response.  The examiner also based this determination on a lack of symptoms such as sleep impairment, hallucinations and panic attacks.  Most notably, the evidence of record does not show symptoms such as circumstantial, circumlocutory or stereotyped speech, impaired judgment, impaired abstract thinking, disturbances of motivation and mood or impaired short or long-term memory during this period on appeal.  While the examiner did find restricted range of affect, the examiner notably did not find flattened affect.  The Board also notes that the Veteran denied panic attacks.  Lastly, the examiner assigned a GAF score of 60 indicating moderate symptoms.  Accordingly the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent.

However, the Veteran's symptoms are shown to be notably more severe in the September 5, 2012 private medical record.  Most notably the examiner found a "pervasive stream of anxiety" and described the symptoms as "significant and severe."  The September 2012 DRO hearing transcript also reflects increased symptomatology including increased sleep disturbances, worsening short term memory, flattened effect, and withdraw from social groups.  Thus, after reviewing the record, the Board finds that the evidence supports a staged 50 percent disability rating from September 5, 2012 to November 29, 2012.  

The Board has considered higher disability ratings during all periods on appeal, but finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school and family relations, or total occupational and social impairment.  Most notably, the record shows that the Veteran's symptomatology has not been manifested by neglected appearance and hygiene, thoughts of suicidal or homicidal ideation, hallucinations, paranoia, grandiosity, racing or disorganized thoughts, or illogical speech.  In addition, the Veteran reported being happy about his marriage to his wife, whom he considers his best friend, and his family circumstances including caring for his daughter and granddaughter; thus, demonstrating an ability to maintain social relationships.  While the evidence shows that the Veteran testified to occasionally being disoriented to time and place, and his spouse testified as to ritualistic behavior such as reorganizing silverware, the Board finds that the symptoms taken as a whole do not more nearly approximate a rating higher than 50 percent during the entire appeal period.  

The Board also finds the November 29, 2012 VA examination report most probative.  The examiner conducted a thorough examination and provided detailed findings of the Veteran's PTSD symptoms.  In addition, the VA examiner has medical training on which he relied to provide his findings.  Lastly, the examiner assigned a GAF score of 55, which, while lower than the July 2011 score of 60, still indicated moderate symptoms.  Accordingly, the Board finds that the evidence of record more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; thus a preponderance of the evidence is against a rating in excess of 50 percent as of November 29, 2012.  

In sum, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent, and that claim is denied.  In addition, the Board finds that the Veteran is entitled to a staged rating for a 50 percent disability rating, but not more, for PTSD from September 5, 2012 to November 29, 2012.  Lastly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent as of November 29, 2012, and that claim is denied  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Shoulder

The Veteran has been assigned a 20 percent rating for right shoulder disability, as of September 24, 2007 under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  In essence, the RO assigned the 20 percent rating due to dislocation of the shoulder.  The Veteran is left-handed.  Therefore, his right arm is considered his non-dominant or minor arm, and the criteria for rating a minor upper extremity will be applied.  38 C.F.R. § 4.69 (2015).  Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203.

Under Diagnostic Code 5203, a 20 percent rating is assignable for dislocation of the clavicle or scapula for both the minor and major extremity.  No higher rating is assignable under that diagnostic code.  In addition, the evidence does not show ankylosis, or impairment of the humerus.  Therefore, the criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003. 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

At a July 2011 VA examination, the Veteran's right shoulder disability was manifested by a range of motion of right flexion to 160 degrees, right abduction to 160 degrees, right internal rotation to 90 degrees and right external rotation to 90 degrees.  The examiner noted the following symptoms, giving way, instability, pain, and moderate flare-ups once a year.  X-ray studies showed advanced degenerative joint disease (DJD) in the glenohumeral joint with bone-on-bone articulation, and mild DJD in the acromioclavicular joint.  

During a September 2012 DRO hearing, the Veteran testified that he could not lift objects over his head or reach his arm behind him to grab an object.  

During a November 2012 VA examination, the Veteran's right shoulder disability was manifested by flexion to 135 degrees and abduction to 130 degrees.  The examiner did not find additional limitation in ROM of the shoulder following repetitive-use testing.  The examiner did find functional loss and or functional impairment including less movement than normal and pain on movement. The examiner also noted guarding of the right shoulder.  No ankylosis was found.  The examiner noted the following negative tests: cross-body adduction test; Hawkins' impingement test; empty can test; external rotation/infraspinatus strength test; and loft-off subscapularis test.   In addition, the examiner did not find malunion of the clavicle or scapula, nonunion of the clavicle or scapula with or without loose movement, or dislocation.  The examiner diagnosed the Veteran with residuals of dislocation of the right shoulder.  The Veteran reported that his shoulder could "go out" three to four times per year.   Flare-ups were reported to impact the function of the shoulder.  Lifting from the side where the hand is straight down from the shoulder reportedly could cause the shoulder to dislocate and flare-up.  Lastly, the examiner found that the Veteran's shoulder condition impacted his ability to work as it provided difficulty pushing big containers prior to his retirement in 2005.  In an October 2013 addendum opinion, the examiner stated that the frequent episodes of dislocation would also affect range of motion.

After reviewing the evidence of record, the Board finds that the evidence does not support assignment of a rating higher than 20 percent for the right shoulder disability.  Range of motion testing, whether on clinical testing or on examination, has consistently shown the Veteran's ability to raise his arm far above shoulder level.  Even when his complaints of pain and weakness are factored in, he is able to raise his arm substantially above 90 degrees.  Although the November 2012 VA examiner found functional loss and functional impairment including less movement than normal and pain on movement, the Veteran demonstrated full range of shoulder motion.  Consequently, the Veteran does not meet the rating criteria pursuant to Diagnostic Code 5201, limitation of motion.

Given that the evidence shows that the Veteran's right shoulder is not functionally impaired to the extent that there is limitation of motion to 90 degrees or less, the Board finds that the Veteran is properly rated under Diagnostic Code 5203.  As the Veteran is currently rated at the maximum disability rating pursuant to that code, no higher rating is available.  Accordingly, the preponderance of the evidence is against the assignment of any higher rating and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected PTSD and right shoulder disability were adequately contemplated by the regular schedule rating criteria.  The primary symptoms of the Veteran's service-connected PTSD are depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411, based upon those symptoms, and the Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  The primary symptoms of the Veteran's service-connected right shoulder disability are occasional flare-ups due to dislocation and less movement than normal and painful movement.  The Veteran's right shoulder disability is currently rated under 38 C.F.R. § 4.71a, DC 5203.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's right shoulder disability.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology for both service-connected conditions, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran raised a claim of entitlement to TDIU which was denied in a March 2014 rating decision.  The Veteran did not appeal that decision and has not otherwise pursued a TDIU claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an increased rating of 50 percent, but not more, from September 5, 2012 to November 29, 2012 for PTSD is granted.

Entitlement to a rating in excess of 50 percent as of November 29, 2012 for PTSD is denied.

Entitlement to a rating in excess of 20 percent as of April 25, 2011 for a right shoulder disability is denied.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran asserts that his bilateral hip disability is service-connected.  Specifically, the Veteran asserts that his bilateral hip disability is related to jumping out of helicopters during combat, a tank accident that also injured his lumbar spine, and secondary to his service-connected lumbar spine disability.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2015).  In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. 

A May 2001 private medical record shows that the Veteran sustained a left femoral neck fracture due to a fall, and was treated with pinning in his left hip.  A pre-operative MRI study showed an oblique fracture involving the proximal to mid portions of the left femoral neck with slight impaction at the superior edge of the fracture line.  A post-operative MRI study revealed a left cervical fracture with three cancellous bone screws placed through the femoral neck transfixing the left cervical fracture.  

The Veteran underwent a VA examination in July 2011.  The examiner noted X-ray studies showing a normal right hip and three Knowles pins for stabilization of a subcapital fracture of the left femur.  The examiner also noted pain as a symptom.  The date of onset was placed during spring 1975 and the Veteran reported discomfort if he walked for long periods of time.  Despite the reports of pain and the existence of medical screws in the Veteran's left hip establishing a left hip disability, the examiner found no left hip disability based on a lack of findings of any abnormality or X-ray evidence for any disease.  The examiner opined that it was "less likely as not Veteran's hip condition was caused by or result injuries, combat or otherwise sustained while in the military."  The examiner did not address the Veteran's lay statements as to etiology and did not address the reports of hip pain other than to state the Veteran was not currently complaining of hip pain during the examination.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that another medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hip disability.  




Accordingly, the case is REMANDED for the following actions:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file. 

2. After any new evidence is obtained, schedule the Veteran for a VA examination with a physician who has not previously examined him to determine the nature and etiology of the Veteran's left hip disability and any diagnosed right hip disability.  The examiner must review the claims file.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should provide the following opinions: 

(a) Does the Veteran have right left hip disability?  If so, state the diagnosis or diagnoses.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability and any diagnosed right hip disability is related to service?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability and any diagnosed right hip disability is related to the Veteran's service-connected disabilities, including lumbar spine disability?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(d) Is it at least as likely as not (50 percent or greater probability) the Veteran's left hip disability and any diagnosed right hip disability was aggravated or permanently worsened beyond its normal progress by the Veteran's service-connected disabilities, including lumbar spine disability?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


